DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1 claims 1-7 in the reply filed on 3/21/2022 is acknowledged. The traversal is on the ground(s) that the claims are not substantial duplicates of each other and that no materiality of differences is alleged. The Argument is not found persuasive because claims being not substantial duplicates of each other is a moot point, and the restriction is made because not only were the claims not substantial duplicates of each other, they had substantially differences in materiality as shown in the following: difference in classification amongst Groups I, II, and III, differences in search strategy and divergent subject matter amongst Groups I, II and III (Group I drawn to a bone conduction device and its internal arrangement of components, classified in CPC H04R25/606, Group II drawn to the adjustment of resonant frequencies via suspension of a transducer, classified in CPC H04R31/006, and Group III drawn to the attenuation of feedback, classified in CPC H04R3/02)
The requirement is still deemed proper and is therefore made FINAL. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bervoets.

Regarding claim 1, Bervoets discloses a bone conduction device (bone conduction device of Figs. 1-5), comprising: a transducer (transducer 202/302, Figs. 2-3); and a housing (housing 208/308, Figs. 2-3), wherein the housing is directly flexibly connected to the transducer at a dynamic component of the bone conduction device (housing 208/308 is directly flexibly connected to the transducer 202/302 at a dynamic component of the bone conduction device via dampers 216/316A-D, Figs. 2-3) and directly flexibly connected to a static component of the bone conduction device (housing 208/308 is directly flexibly connected to a static component of the bone conduction device 160 via flat sprint 204, Fig. 2).  
Allowable Subject Matter
Claims 2-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/           Primary Examiner, Art Unit 2651